Citation Nr: 1510635	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  11-29 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a disability due to asbestos exposure.

2.  Entitlement to service connection for bilateral hammertoes.

3.  Entitlement to service connection for alcoholism.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

7.  Entitlement to service connection for gallbladder removal, to include as due to herbicide exposure.

8.  Entitlement to service connection for congestive heart failure, to include as due to herbicide exposure.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

10.  Entitlement to service connection for a left lower extremity disability, to include left hip, leg, tendon, and nerve disorder.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran initially filed claims of entitlement to service connection for PTSD and for depression.  However, the Board notes that the Veteran has been diagnosed with bipolar disorder, anxiety, and depression.  To adequately reflect the claim, the issue has been recharacterized accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should include consideration of these electronic records.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, prostate cancer, gallbladder removal, congestive heart failure, an acquired psychiatric disorder, and a left lower extremity disability and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the October 2014 Board hearing, the Veteran withdrew his appeal concerning the issues of entitlement to service connection for a disability due to asbestos exposure, bilateral hammertoes, and alcoholism.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues of entitlement to service connection for a disability due to asbestos exposure, bilateral hammertoes, and alcoholism have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c).
 
At the October 2014 Board hearing, the Veteran stated that he wished to withdraw his appeal of the issues of entitlement to service connection for a disability due to asbestos exposure, bilateral hammertoes, and alcoholism.  This was confirmed in correspondence received from the Veteran in November 2014.  In light of the foregoing, there remains no allegation of errors of fact or law for appellate consideration with regards to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and these claims must be dismissed.


ORDER

The appeal concerning the issues of entitlement to service connection for a disability due to asbestos exposure, bilateral hammertoes, and alcoholism is dismissed.


REMAND

In April 2010 the Veteran was afforded a VA audiological examination.  The examiner found that the Veteran's responses to the testing were inconsistent and incompatible with his observed communication ability, and therefore the results were not reported.  The examiner stated, however, that regardless of the current severity of the Veteran's hearing ability, it was less likely than not that hearing loss or tinnitus were related to service because the Veteran's audiometric evaluation performed two years after separation from service showed hearing within normal limits and the Veteran's history of tinnitus was not consistent with noise-induced tinnitus.  

The Board notes, however, that the Veteran's November 1972 separation examination shows significant threshold shifts in both the right and left ears at 500, 1000, and 4000 Hertz when comparing these levels to the December 1970 entrance examination.  These threshold shifts were not discussed or acknowledged by the April 2010 VA examiner.  Furthermore, a March 2008 private audiogram shows that the Veteran has high-frequency hearing loss of sufficient severity to be considered a disability for VA purposes.  The Board therefore finds that these issues must be remanded in order to provide the Veteran with a new VA audiological examination and opinion report.

The Veteran also reported at his October 2010 Board hearing that he had regular hearing examinations during his civilian employment.  VA should attempt to obtain these records prior to readjudication of the issues.

The Veteran has claimed entitlement to service connection for prostate cancer, gallbladder removal, and congestive heart failure.  He contends that these disorders are related to exposure to Agent Orange and other herbicides which occurred while he was working in the motor pool, driving and repairing vehicles that had recently returned from the Republic of Vietnam.  The Veteran's personnel records indicate that during his service he was stationed in Germany, Fort Lewis, Washington, Fort Hood, Texas, Fort Leonard Wood, Missouri, and St. Louis, Missouri.  In order to obtain further information regarding whether the Veteran could have been exposed to Agent Orange or other herbicide while in the service, send the Veteran a request for the approximate date and location of his alleged exposure.  See Veterans Benefits Administration Adjudication Procedures Manual (M21-1 MR), IV, ii, 2, C, 10, o.

Then, following the procedures outlined in the M21-1 MR, contact the U.S. Army and Joint Services Records Research Center (JSRRC), Department of Defense, or other organization, as necessary, in order to determine whether herbicides were present as alleged by the Veteran.  If there is insufficient information to verify exposure to herbicides, the AOJ must issue a formal finding outlining the steps taken to assist the Veteran in this matter.  See Id.

Regarding the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, at the Veteran's October 2014 Board hearing, he stated that he had witnessed the death of a fellow soldier who worked in the motor pool and was killed when he "flipped his jeep."  The Veteran supplied the name of the soldier and stated that the incident occurred in his unit, the "2nd and 11th," in the summer of 1972.  The Veteran's personnel records indicate that during the summer of 1972 he was stationed in Germany with the 2/11th Armored Cavalry Regiment.  Efforts should therefore be made to verify the Veteran's claimed stressor event.  

The Veteran's private and VA treatment records show that he has been diagnosed with depression, anxiety, and bipolar disorder.  As the Veteran has alleged that his psychiatric disorder had its onset during service or is related to the stresses he experienced in service, the Board finds that a VA psychiatric examination is warranted.

Regarding the claim of entitlement to service connection for a left lower extremity disability, the Veteran stated at the October 2010 Board hearing that during service he injured his back and his left hip when he was hit with a 55 gallon drum that fell from a flatbed.  The Veteran's service treatment records show that in September 1971, he fell and "wrenched" his back.  He was treated for lower back pain.  A September 1971 X-ray report showed the lumbosacral spine within normal limits.  The Veteran has asserted that this event in service included injury to his left leg/hip, although the treatment report failed to include mention of the left lower extremity injury as well as the back.

The Veteran's son has also submitted a statement in June 2009 that his father had reported having leg pain from military hikes and working on service vehicles, and that he had frequent leg pain since that time.

The Veteran's private treatment records show that he has reported sore and throbbing pain in his left leg, as well as "ankle pops" and increased pain with activity.  He has been diagnosed with bursitis/tendinitis of the hip, left lower extremity radiculopathy, and left-sided sciatica.

As the Veteran has credibly reported an in-service injury to the left leg, and the record shows that he has a current disability of the left leg, the Board finds that a VA orthopedic examination is necessary in order to determine the current relationship between his current disability and the in-service injury.

The Board also finds that efforts must be made to obtain additional records in order to ensure that the record is complete.  The Veteran has indicated that he served in the Army Reserves from 1973 to 1983 or 1984 in St. Louis, Missouri, but it does not appear that all of the Veteran's Reserve records have been obtained and associated with the claims file.

The Veteran also indicated at the October 2010 Board hearing that he has received treatment at the John Cochran Division of the VA St. Louis Health Care System in the 1980s.  VA treatment records have so far been obtained only for the period from September 2009 to March 2010.

Lastly, the Board notes that as the issues being remanded will have a bearing on the outcome of the claim of entitlement to a TDIU, it is inextricably intertwined with those issues, and may not be adjudicated until they have been resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the appeal for the TDIU will be held in abeyance to be adjudicated after the completion of the development requested below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent treatment records from the VA St. Louis Health Care System from 1980 to the present.

2.  Send to the Veteran and his representative a letter requesting that the appellant provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any outstanding, relevant private medical records, including any hearing loss examinations given to him during his civilian employment in a factory.

If the Veteran provides a new completed release form authorizing VA to obtain these treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.

3.  Obtain from the appropriate sources complete service Army Reserve service personnel and treatment records for the Veteran.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Send to the Veteran and his representative a letter requesting that he provide additional, more specific information regarding the date and location of his alleged exposure to herbicides in service.  After the Veteran has been afforded 30 days to respond, follow the guidelines outlined in M21-1 MR, IV, ii, 2, C, 10, o, by contacting the Department of Defense, JSRRC, or any other appropriate organization in order to attempt to verify the Veteran's claimed exposure to herbicides.  

If there is insufficient information to verify exposure to herbicides, the AOJ must issue a formal finding outlining the steps taken to assist the Veteran.  The Veteran should be notified of VA's inability to verify his exposure to herbicides in service.

5.  Take the appropriate steps to attempt to verify the Veteran's claimed stressor event, as described at his October 2010 Board hearing, following the steps outlined at M21-1 MR, III, iv, 4, H, 29, i.  If the Veteran's alleged stressor cannot be verified, a memorandum making a formal finding of inability to verify the stressor should be issued for the file which sets forth the efforts made to verify the stressor.  The Veteran should also be notified of VA's inability to verify the stressor.

6.  Arrange for a qualified audiologist to provide a VA examination and opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.  All pertinent records from Virtual VA and VBMS must be made available for the examiner's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the Veteran's bilateral hearing loss and tinnitus are related to service.  In responding, the examiner is asked to indicate whether there is other likely etiology of hearing loss or tinnitus, if unrelated to service, to include advancing age, infection, or other cause.

The examiner must make note of the in-service threshold shifts that occurred between the Veteran's December 1970 entrance examination and the November 1972 separation examination.  The examiner should also discuss the Veteran's lay assertions that he was exposed to vehicle noise while working in the motor pool and the March 2008 private audiogram which shows high frequency hearing loss.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be made without resort to speculation, the examiner should so state and should provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his lay statements must be taken into account in formulating the requested opinion.

7.  Arrange for a qualified psychologist or psychiatrist to provide a VA examination and opinion regarding the nature and etiology of the Veteran's current mental health diagnoses.  All pertinent records from Virtual VA and VBMS must be made available for the examiner's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must list all of the Veteran's current psychiatric diagnoses.  The examiner should clearly consider all psychiatric diagnoses that the Veteran has been given (to include, but not limited to, anxiety, depression, and bipolar disorder), and attempt to reconcile the various diagnoses.

With respect to each diagnosed psychiatric disability, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or higher probability) that the disorder had its onset during or is medically related to the Veteran's active duty service.  The examiner must discuss the Veteran's lay statements regarding witnessing a colleague die in a jeep accident in service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be made without resort to speculation, the examiner should so state and should provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his lay statements must be taken into account in formulating the requested opinion.

8.  Arrange for a qualified physician to provide an appropriate VA examination and opinion regarding the nature and etiology of the Veteran's current left lower extremity disability.  All pertinent records from Virtual VA and VBMS must be made available for the examiner's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must identify all of the Veteran's current left lower extremity diagnoses.  The examiner should consider all prior diagnoses that the Veteran has been given (to include, but not limited to, bursitis/tendinitis of the hip, left lower extremity radiculopathy, and left-sided sciatica), and attempt to reconcile the various diagnoses.

With respect to each diagnosed disorder, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or higher probability) that the disorder had its onset during or is medically related to the Veteran's active duty service.  The examiner must discuss the Veteran's lay statements of injuring his left hip in service and the September 1971 service treatment record showing injury to the back during a fall.
 
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be made without resort to speculation, the examiner should so state and should provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his lay statements must be taken into account in formulating the requested opinion.

9.  The Veteran is hereby notified that it is his responsibility to report for all examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

10.  After the development requested has been completed, the AOJ must review all examination reports to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the AOJ must implement corrective procedures.

11.  After completion of the above development, the claims should be readjudicated, including the claim for entitlement to a TDIU.  If the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


